The writ of error is addressed to a judgment awarding peremptory writ of mandamus in a proceeding brought to coerce the payment of certain bonds of the municipality.
The contention is, in short, that the Court can not require the City Commission, the City Clerk and the City Treasurer to pay out the money available because the City Charter required certain procedure to be followed in the paying out of funds, which procedure, it is contended, was not followed.
The order of the Judge recites:
"And it further appearing to the Court from the testimony heretofore taken in this cause that there was on hand in the general fund of the City of Coral Gables at the close of its business on May 26, 1932, the date upon which the alternative writ of mandamus was served upon respondents the sum of $923.81, which is applicable to the indebtedness so owing by the said Vincent D. Wyman, Roscoe Brunstetter, M. B. Garris, Paul D. McGary and F. E. Bryant, as and constituting the City Commission of the City of Coral Gables, Florida, to the relator and which should be paid to the relator on account of his indebtedness," etc.
It, therefore, appears that the judgment was rendered on testimony taken. No bill of exceptions is before us and, therefore, we must assume that the judgment is correct and affirm the same.
It is so ordered.
  Affirmed. *Page 226
ELLIS, P, J., and TERRELL and BUFORD, J. J., concur.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur in the opinion and judgment.